Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant’s arguments that the amendments integrate the abstract idea into a practical application and/or provide significantly more than the abstract idea are found persuasive for amended claims 20-23,39,42,44-45 and 47-49. However, the Examiner respectfully disagrees that the amendments to claims 51, 53, 55-57, and 59-62 overcome the prior rejection.
In particular, claims 51, 53, 55-57, and 59-62 fail to recite the same limitations deemed in claim 20 to provide a technological solution to the technical problem of privacy of prior transactions/owners on the distributed ledger and improve the functioning and/or performance of the distributed ledger (see Allowable Subject Matter below).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51, 53, 55-57, and 59-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 51, 53, and 59-61 are directed to a method, and claims 55-57 and 62 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claim 51 recites: A method performed by a computing system for reissuing an obligation to preserve privacy of a first owner of an obligation that is transferred to a second owner, each owner having at least one node of a distributed 153304567.1-5-Application No.: 15/799,930Docket No.: 118168-8005.US00 ledger comprising a plurality of nodes, each node of an owner storing transactions associated with that owner, the method comprising: 
accessing a target transaction in which an issuer has a target obligation to the first owner specified in the target transaction, the target transaction linked to a chain of ancestor transactions, each ancestor transaction in the chain of ancestor transactions linked to the target transaction identifying at least one prior owner of the target obligation, the target transaction and the ancestor transactions being stored at a node of the distributed ledger; 
creating a transfer transaction; 
receiving, from a node of the issuer, an indication that the issuer has accepted transfer of ownership of the target obligation; 
sending to the issuer a request to reissue the target obligation to the second owner as a reissued transaction with no ancestor transactions; and 
receiving, from a node of the issuer, an indication of a reissue transaction indicating that the issuer has reissued an obligation to the second owner, the reissue transaction not referencing any ancestor transactions and not including an identification of the first owner. 
(Additional element(s) emphasized in bold)
The above claim describes a process of accessing obligation (i.e. contract) information, transferring ownership of said obligation to an issuer of said obligation, requesting that the issuer transfer ownership of said obligation to a second owner, and subsequently transferring the obligation to the second owner. Therefore, claim 51 is directed to the abstract idea of transferring contracts/obligations which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as distributed ledger system, nodes, and computing system merely use a computer as a tool to perform an abstract idea. The use of a distributed ledger system and plurality of nodes does no more than generally link the abstract idea to a particular field of use and the use of one or more processors/computers as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of distributed ledger system, nodes, and computing system do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of a distributed ledger system and plurality of nodes does no more than generally link the abstract idea to a particular field of use and the use of one or more processors/computers does no more than use computers to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of transferring contracts using computers. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 53 and 59-61 further describe characteristics of data and the process of transferring contracts (the abstract idea). The additional elements of a notary and analyzing ancestor transactions does no more than continue to generally link the abstract idea to a particular field of use and their use does not improve the functioning or performance of the claimed computing system. Therefore, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Accordingly, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of transferring contracts/obligations holds true for claims 55-57 and 62 as well. The claims fail to introduce additional elements other than those previously analyzed above and continue to further describe the abstract idea (e.g. sending transfer transactions to a notary). Therefore, claims 55-57 and 62 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-57 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 55 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 55, “receiving...an indication that the issuer has accepted transfer of ownership of the target obligation, thereby retiring the target obligation.” Paragraphs 0050 and 0052 of the published specification disclose retiring of the target obligation which can include creating a transfer transaction transferring ownership of the obligation to the issuer. However, the specification does not disclose how transferal of ownership “retires” the target obligation nor what “retiring” entails (e.g. deleting the target obligation).
Claims 56-57 and 62 are also rejected due to their dependence on at least claim 55.
Allowable Subject Matter
Claims 20-23,39,42,44-45 and 47-49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The amendments to the above listed claims overcome the prior rejections under both 35 USC 101, 35 USC 112(a), and 35 USC 112(b). In particular, the amendments to claim 20 overcome the prior 35 USC 101 rejection by integrating the abstract idea into a practical application by providing a technological solution to a technical problem (i.e. the problem of maintaining privacy of past transactions using a distributed ledger). See also Applicant Arguments/Remarks dated 11/15/2021 and paragraph 0026 of the specification.
Amended claim 20 recites, “access a target transaction in which an issuer has a target obligation to the first owner, the target transaction linked to a chain of ancestor transactions, each ancestor transaction in the chain of ancestor transactions linked to the target transaction identifying at least one prior owner of the target obligation, the target transaction and the ancestor transaction being stored at a node of the distributed ledger...send to the issuer a request to reissue the target obligation to a second owner via a reissue transaction with no ancestor transactions, receive, from the issuer, an indication of a reissue transaction indicating that the issuer has reissued an obligation to the second owner, the 153304567.1-2-Application No.: 15/799,930Docket No.: 118168-8005.US00 reissue transaction including an identification of the second owner, the reissue transaction not referencing any ancestor transactions and not including an identification of the first owner, and receiving an indication that the reissue transaction has been recorded in the distributed ledger, wherein a party that has access to the reissue transaction cannot identify any prior owner of the target obligation from the reissue transaction.” The above limitations recite steps performed by the computing system to fundamentally change the underlying data structure that is the distributed ledger to solve the technological problem of a lack of privacy of past transactions (i.e. “ancestor transactions”) by removing the linked past transactions from the target obligation and reissuing and recording it as a new, singular transaction. Therefore, claim 20 integrates the abstract idea into a practical application and the rejection is overcome. Dependent claims 21-23,39,42,44-45 and 47-49 are also allowed due to their dependence on at least claim 20 and there being no other standing rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685